MEMORANDUM **
Charles Andrew Borden appeals his conviction by guilty plea and sentence for seven counts of armed bank robbery, in violation of 18 U.S.C. §§ 2113(a) and (d), and one count of carrying, possessing and brandishing a firearm during a crime of violence, in violation of 18 U.S.C. § 924(c). Borden’s attorney has filed a motion to withdraw and a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Borden did not file a pro se supplemental brief.
In the plea agreement, Borden waived “the right to appeal the sentence imposed by the Court, including any order of restitution, and the manner in which the sentence is determined, provided that the sentence is 255 months or lower .... ” Because the sentence imposed was 255 months and our independent review of the record reveals that the plea agreement, including the waiver of the right to appeal the sentence, was entered knowingly and voluntarily, United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998), we enforce the waiver of the appeal from the sentence. Our independent review of the record also discloses no arguable issues for review of the conviction. Counsel’s motion to withdraw is therefore granted, and the judgment is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.